—Order unanimously affirmed without costs. *1055Memorandum: The court did not abuse its discretion in denying claimant’s motion for leave to file a late notice of claim pursuant to General Municipal Law § 50-e (5). Claimant failed to prove that the County had actual notice of the incident upon which his claim is based (see, Wencek v County of Chautauqua, 132 AD2d 950, 951; cf., Matter of Jakubowicz v Dunkirk Urban Renewal Agency, 75 AD2d 1019), nor did he provide any excuse for the delay in filing his notice of claim (see, Baehre v County of Erie, 94 AD2d 943). (Appeal from Order of Supreme Court, Erie County, Joslin, J.—Late Notice of Claim.) Present—Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.